Case 3:17-cv-02035-HZ   Document 101-2   Filed 08/16/19   Page 1 of 6



    *** CONFIDENTIAL PORTIONS***

                        Deposition of :
                           Bets Burg

                        January 18, 2019


                 Matthew Sponer
                       vs.
Equifax Information Services, LLC and Wells Fargo
                   Bank, N.A.



              Case No.: 3:17-cv-02035-HZ




                                                      Exhibit 2- Page 1 of 6
       Case 3:17-cv-02035-HZ    Document 101-2   Filed 08/16/19    Page 2 of 6

     Bets Burg
     CONFIDENTIAL PORTIONS
                                                                           Page 264

1      that had not been completed, at that time, that, no,
2      we would not have been in violation of accurate
3      reporting of FCRA.
4      BY MR. SOLA:
5          Q.     If would you look at Exhibit 12.                 And these
6      are Bates numbered WF 370 to 404.
7                 MR. FRANSEN:       I'll note for the record, these
8      have been marked confidential in a protective order.
9      So the testimony, also, we would, initially, at least,
10     flag that as confidential, as well.
11
12              *** CONFIDENTIAL PORTION OF TRANSCRIPT **
13     BY MR. SOLA:
14         Q.     The first page has the letters "CBDR,"
15     that's -- why don't you say it, so I don't get it
16     wrong?
17         A.     Credit Bureau Dispute Resolution.
18         Q.     And then it says, "Resolving a Credit Bureau
19     Dispute."    And then there are some other -- first, are
20     these all from one manual or one document, or do they
21     incorporate more than one document?
22         A.     Well, there's more than one document in here.
23         Q.     Can you tell me if there's a break somewhere,
24     where it goes from one document to the next?
25         A.     Well, pages 370 to 374 are resolving of a



                               www.synergy-legal.com
     503-808-1010                                                 January 18, 2019
                                                              Exhibit 2- Page 2 of 6
       Case 3:17-cv-02035-HZ    Document 101-2   Filed 08/16/19    Page 3 of 6

     Bets Burg
     CONFIDENTIAL PORTIONS
                                                                           Page 265

1      credit dispute, that were revised on 12/14 of '16.
2      And then the same policies in the next pages, through
3      380, that were revised on 11/23.             So there's multiple
4      revisions of the same procedure, that I'm looking at,
5      here.
6          Q.     Let's keep going.        I see that.        Then
7      through 384, is that a new --
8          A.     It's the same, it's just a different
9      revision.
10         Q.     And then when does the next group -- the same
11     group, but it's revised.
12                Does that go through 389?
13         A.     Correct.      390 is a separate.
14         Q.     Separate document?
15         A.     That's correct.
16         Q.     And then is there another separate document,
17     after 390?
18         A.     391 is a separate document.             It appears that
19     392 is just a different version.             And then 393 is a
20     new document.     396 begins a new document.                And 399, I
21     believe, is a new document, as well.
22         Q.     Now, 39- -- 370 and the following pages,
23     you've indicated are procedures that then show updates
24     or modifications; right?
25         A.     That's correct.



                               www.synergy-legal.com
     503-808-1010                                                 January 18, 2019
                                                              Exhibit 2- Page 3 of 6
       Case 3:17-cv-02035-HZ    Document 101-2   Filed 08/16/19    Page 4 of 6

     Bets Burg
     CONFIDENTIAL PORTIONS
                                                                           Page 266

1          Q.     And 370 says, "Resolving a Credit Bureau
2      Dispute."
3                 So does that mean disputes that are received
4      from a credit bureau?
5          A.     I believe that that could be an ACDV or a
6      non-ACDV.
7          Q.     Because what I'm trying to distinguish is a
8      dispute that comes through a credit bureau from a
9      dispute that comes directly from a consumer.                    And I'm
10     wondering, is this applied to both or only one of
11     those?
12         A.     This is applied to both credit bureau
13     disputes, either received from a credit reporting
14     agency or a consumer, not a fraud investigation
15     request.
16         Q.     Now, that's -- my other question was, going
17     to page 391 or 390 -- it's up to you -- it looks like
18     these are procedures that relate to a fraud
19     investigation; is that right?
20         A.     That is correct.
21         Q.     So is that correct that these are not
22     procedures that apply to a credit bureau dispute?
23         A.     These are not procedures that a credit
24     dispute team member would be following.                It doesn't
25     mean that these procedures aren't followed in a credit



                               www.synergy-legal.com
     503-808-1010                                                 January 18, 2019
                                                              Exhibit 2- Page 4 of 6
       Case 3:17-cv-02035-HZ    Document 101-2   Filed 08/16/19    Page 5 of 6

     Bets Burg
     CONFIDENTIAL PORTIONS
                                                                           Page 267

1      bureau dispute, but they are not followed by the
2      credit bureau dispute team member in their
3      investigation.      These are fraud-specific procedures.
4          Q.     Would these be procedures that would be
5      followed by the fraud department?
6          A.     That's correct.
7          Q.     And remember, earlier, we had talked about
8      that division.      There's the credit bureau dispute
9      resolution team, and then there's the fraud resolution
10     people.
11         A.     Correct.
12         Q.     And so these procedures, starting at 390,
13     those are for the fraud resolution people?
14         A.     That's correct.
15         Q.     Are these pages that you produced, are these
16     all the policies and procedures that Wells Fargo has
17     on handling consumer dispute?
18                MR. FRANSEN:       Object to the form.
19                THE WITNESS:       At that time, or in general?
20     BY MR. SOLA:
21         Q.     At the time, yeah.
22                MR. FRANSEN:       Same objection.
23                THE WITNESS:       I would assume, at that time,
24     there were other disputes that were not relevant to
25     the case -- or other procedures that were not relevant



                               www.synergy-legal.com
     503-808-1010                                                 January 18, 2019
                                                              Exhibit 2- Page 5 of 6
       Case 3:17-cv-02035-HZ    Document 101-2   Filed 08/16/19    Page 6 of 6

     Bets Burg
     CONFIDENTIAL PORTIONS
                                                                           Page 268

1      to the case.
2      BY MR. SOLA:
3          Q.     How did you determine which ones to produce,
4      as far as relevancy?
5                 MR. FRANSEN:       Object to the form.
6                 THE WITNESS:       Well, resolving a credit bureau
7      dispute is the main procedure for resolving credit
8      bureau disputes.
9      BY MR. SOLA:
10         Q.     Maybe my question wasn't clear.
11                Are there other policies and procedures that
12     relate to credit bureau disputes than these?
13         A.     I believe that there could be other
14     procedures that are related to credit bureau disputes,
15     yes, but were not relevant to this case.                   They did
16     not -- they don't have anything to do with identity
17     theft procedures.
18         Q.     Now, you said, several times, and we talked
19     about investigations, that you believe they were done
20     pursuant to the policies and procedures; right?
21         A.     Correct.
22         Q.     Do you mean the policies and procedures that
23     are contained in Exhibit 12?
24         A.     Yes.
25         Q.     Can you look through this and find where it



                               www.synergy-legal.com
     503-808-1010                                                 January 18, 2019
                                                              Exhibit 2- Page 6 of 6
